 1
 2
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8
            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 9
10
   WHOLE BODY RESEARCH, LLC, a                CASE NO. 2:18-cv-01233-JAK-JC
11 California limited liability company;
   PROBIOTIC AMERICA, LLC a
12 California limited liability company;
   PACIFIC HEALTH SUPPLEMENTS,                CONSENT JUDGMENT
13 LLC (d/b/a NUCIFIC), a California          PURSUANT TO:
   limited liability company; DSMB            (1) STIPULATION; AND (2) THIS
14 PARTNERS, LLC (d/b/a ACTIVATED             COURT’S OCTOBER 9, 2018
   YOU), a California limited liability       JUDGMENT (DKT. 98)
15 company; AGOURA HEALTH
   PRODUCTS, LLC (d/b/a GUNDRY
16 MD, LLC), a California limited liability
   company; and PRINCETON
17 NUTRIENTS, LLC, a California
   limited liability company,
18
                 Plaintiffs,
19
           vs.
20
   DIGEST MD, LLC, a Wyoming limited
21 liability company; UNITED
   PROBIOTICS, LLC, a Delaware
22 limited liability company; SUNAINA
   KODURU, an individual; SUTHA
23 SACHAR, an individual; ALAN
   KOFMAN, an individual; CHRISTIAN
24 EDMONDS, an individual; and DOES
   1-10,
25
                 Defendants.
26
27
28
 1         Pursuant to the Confidential Settlement Agreement and Release
 2 (“Agreement”) between, on the one hand, plaintiffs Whole Body Research, LLC,
 3 Probiotic America, LLC, Pacific Health Supplements, LLC (d/b/a Nucific), DSMB
 4 Partners, LLC (d/b/a Activated You), Agoura Health Products, LLC (d/b/a Gundry
 5 MD, LLC) and Princeton Nutrients, LLC (together, “Plaintiffs”), and, on the other
 6 hand, defendants Digest MD, LLC (“Digest MD”), Alan Kofman (“Kofman”),
 7 Christian Edmonds (“Edmonds”) and Sunaina Koduru (together, the “Digest MD
 8 Defendants”) (hereinafter collectively “the parties”), and good cause appearing
 9 therefor,
10         THE COURT HEREBY FINDS:
11         1.     On February 14, 2018, Plaintiffs filed a complaint entitled, Whole Body
12 Research, LLC, et al. v. Digest MD, LLC, et al., in the United States District Court
13 for the Central District of California, Case No. 2:18-cv-01233 JAK-JC (the
14 “Action”).
15         2.     Plaintiffs and the Digest MD Defendants entered into the Agreement
16 effective as of August 8, 2018 resolving all claims between them in the Action, and
17 disclaiming any wrongdoing or liability. As part of the Agreement, Digest MD,
18 Kofman and Edmonds (together, “DKE”) agreed to pay Plaintiffs one hundred
19 twenty thousand dollars ($120,000.00) (the “Settlement Sum”), which obligation
20 would be discounted to one hundred thousand dollars ($100,000.00) if timely
21 satisfied through installment payments pursuant to the Agreement (“Payments”).
22         3.     The Agreement provides that in the event that DKE fail to make any of
23 their Payments to Plaintiffs, DKE will have three (3) business days to cure their
24 default from the date that Plaintiffs’ counsel provides notice of default to DKE’s
25 counsel. If DKE’s default is not cured with three (3) business days of Plaintiffs’
26 written notice of default, then Plaintiffs are authorized to file this Stipulated
27 Judgment in the amount of one hundred twenty thousand dollars ($120,000.00)
28
 1 (“Judgment”) less any Payments made by DKE, plus interest accruing from August
 2 15, 2018 at 1.2% on the principal amounts unpaid.
 3        4.     DKE have thus far made a total of four payments totaling $25,000.00.
 4 On January 2, 2019, DKE defaulted on their Installment Payment obligations. DKE
 5 further failed to cure their default on January 10, 2019 after receiving proper notice
 6 pursuant to the Agreement on January 7, 2019. Interest accrued on $95,000.00 at
 7 1.2% per annum from August 15, 2018, until lodging of the proposed consent
 8 judgment in the amount of $499.73.
 9        IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that
10 Judgment be entered in favor of Plaintiffs and against Defendants Digest MD, LLC,
11 Alan Kofman and Christian Edmonds in the amount of $95,499.73, plus $833 in
12 attorneys’ fees for a total judgment of $96,332.73. This Consent Judgment
13 supersedes the Judgment at Dkt. 93 as to the Digest MD Defendants.
14        IT IS SO ORDERED.
15
16
17 Dated: February 5, 2019                  ______________________________
                                            JOHN A. KRONSTADT
18                                          UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28
